Title: From John Quincy Adams to George Washington Adams, 8 September 1811
From: Adams, John Quincy
To: Adams, George Washington



Letter 1.
N. 4.
My dear Son.
St: Petersburg 1. & 8. September 1811.

In your letter of 18. January to your Mama, you mentioned that you read to your Aunt Cranch a Chapter in the Bible, or a Section of Dr: Doddridge’s annotations every Evening—This information gave me great pleasure, for so great is my veneration for the Bible, and so strong my belief that when duly read and meditated upon, it is of all the books in the world that which contributes most to make men good, wise, and happy, that the earlier my children begin to read it, and the more steadily they pursue the practice of reading it throughout their lives, the more lively and confident will be my hopes, that they will prove useful Citizens to their Country, respectable members of Society, and a real blessing to their Parents.
But I hope that you have now arrived at an age to understand that reading, even of the Bible, is a thing in itself neither good nor bad, but that all the good that can be drawn from it, is by the use and improvement of what you have read, with the help of your own reflections—Young people sometimes boast of how many books and how much they have read; when instead of boasting they ought to be ashamed of having wasted so much time to so little profit—I advise you my Son, in whatsoever you read, and most of all in reading the Bible to remember that it is for the purpose of making you wiser and more virtuous.
I have myself for many years made it a practice to read through the Bible once every year—I have always endeavoured to read it with the same Spirit and temper of mind which I now recommend to you—That is with the intention and desire that it may contribute to my advancement in Wisdom and Virtue.—My desire is indeed very imperfectly successful, for like you, and like the Apostle Paul, I find a law in my members warring against the law of my mind—But as I know that it is my Nature to be imperfect, so I know it is my duty to aim at perfection—and feeling and deploring my own frailties, I can only pray Almighty God, for the aid of his Spirit to strengthen my good desires, and to subdue my propensities to evil—For it is from him that every good and every perfect gift descends.
My custom is, to read four or five Chapters of the Bible, every morning immediately after rising from bed. It employs about an hour of my time, and seems to me the most suitable manner of beginning the day. But as other cares, duties and occupations engage the remainder of it, I have perhaps never devoted a sufficient portion of my hours to meditation upon what I have thus read—Even meditation itself is often fruitless, unless it has some special object in view—Useful thoughts arise in the mind, and pass away without being remembered or ever applied to any useful good purpose.—Like seed scattered upon the surface of the ground, which the birds devour; or the wind blows away, or which rots without taking root, however good the soil may be upon which it is cast.
We are all, my dear George, unwilling to confess our own infirmities, even to ourselves; and when our own Consciences are too honest to conceal them from us, our self love is always busy either in attempting to disguise them to us under false and delusive Colours, or in seeking out excuses and apologies, to reconcile them to our own minds.—Thus, although I am always sensible that I have not derived from my assiduous perusal of the Bible, (and I might apply the same remark to almost every thing else that I do) all the benefit that I might and ought, I am as constantly endeavouring to persuade myself that it is not my own fault—Sometimes I say to myself, I do not understand what I have read—I cannot help it—I did not make my own understanding—There are many things in the Bible, hard to be understood, as St: Peter expressly says of Paul’s Epistles—Some are hard in the Hebrew and Greek, the original Languages in which the Scriptures were written—Some are harder still in the translations. I have been obliged to lead a wandering life, about the world, and scarcely ever have at hand the books which might help me to surmount the difficulties—Conscience sometimes asks the question, whether my not understanding many passages is not owing to my want of attention in reading them—I must admit that it is; a full proof of which is that every time I read the book through, I do understand some passages which I never understood before, and which I should have understood at a former reading had it been effected with a sufficient degree of attention—Then in answer to myself I say, it is true—But I cannot always command at all my own attention; and never can to the degree that I should wish—My mind is oftentimes so full of other things—absorbed in bodily pain, or engrossed by Passions, or distracted by Pleasures, or exhausted by Dissipation that I cannot give to my proper daily employment the attention that I gladly would, and that is absolutely necessary to make it “fruitful of good works.” This acknowledgment of my weakness is just—But for how much of it I am still accountable to myself and to God, I hardly dare acknowledge to myself—Is it bodily pain?—how often was that brought upon me by my own imprudence and folly?—Was it Passion—Heaven has given to every human being the power of controuling his Passions, and if he neglects or loses it, the fault is his own and he must be answerable for it.—Was it Pleasure? What did I indulge it?—Was it Dissipation? This is the most inexcusable of all, for it must have been occasioned by my own thoughtlessness or irresolution—
It is of no use to discover our own faults and infirmities, unless the discovery prompts us to amendment—I have thought, that if in addition to the daily hour which I give to the reading of the Bible, I should also from time to time and especially on Sundays, apply another occasional hour to communicate to you the reflections which arise in my mind upon its perusal, it might not only tend to fix and promote my own attention to the excellent Instructions of that Book, but perhaps also your advancement in its knowledge and Wisdom—At your age it is probable that you have still greater difficulties to understand all that you read in the Bible, than I have at mine, and if you have as much self-observation as your letters shew, you will be sensible of as much want of attention both voluntary and involuntary as I have acknowledged in myself—I intend therefore, for the purpose of contributing to your improvement and my own, to write you several letters, in due time to follow this, and in which I shall endeavour to shew you, how you may derive the most advantage to yourself, from the perusal of the Scriptures—It is probable that when you receive the letters, you will not on first reading them entirely understand them—If that should be the case, ask your Grandparents, or your Uncle or Aunt to explain them to you, and if you still find them too hard, put them upon file and lay them by two or three years, after which read them again and you will find them easy enough.
It is essential, my Son, in order that you may go through this life with comfort to yourself, and usefulness to your fellow-creatures, that you should form and adopt certain rules or principles for the Government of your own conduct, and temper—Unless you have such rules and principles there will be numberless occasions on which you will have no guide for your Government but your Passions—In your infancy and youth you have been and will be for some years under the authority and controul of your friends and Instructors, but you must soon come to the age when you must govern yourself—You have already come to that age in many respects—You know the difference between right and wrong—You know some of your duties, and the obligation you are under of becoming acquainted with them all.—It is in the Bible that you must learn them, and from the Bible how to practice them.
Those duties—are to God—to your fellow creatures,—and to yourself.—“Thou shalt love the Lord thy God, with all thy heart, and with all thy soul, and with all thy mind, and with all thy strength, and thy neighbour as thyself.” Luke X. 27. Matt. XXII. 40 “On these two Commandments (Jesus Christ expressly says) hang all the Law and the Prophets.”—That is to say that the whole purpose of divine revelation is to inculcate them efficaciously upon the minds of men.
You will perceive that I have spoken of duties to yourself, distinct from those to God and to your fellow-creatures—while Jesus Christ speaks only of two Commandments—The reason is, because Christ, and the Commandment repeated by him consider self-love as so implanted in the heart of every man, by the law of his Nature, that it required no other Commandment to establish its influence over the heart. And so great do they know its power to be that they demand no other measure for the love of our neighbour than that which they know we shall have for ourselves—But from the Love of God, and the Love of our neighbour result duties to ourselves as well as to them, and they are all to be learnt in equal perfection by searching the Scriptures.
Let us then search the Scriptures—And in order to pursue our inqueries with methodical order, let us consider the various sources of Instruction that we may draw from in this study—The Bible contains the Revelation of the Will of God—it contains the History of the Creation of the World and of mankind—and afterwards the history of one peculiar Nation—certainly the most extraordinary Nation that has ever appeared upon Earth—It contains a system of Religion and of Morality, which we may examine upon its own merits, independent of the sanction it receives from being the Word of God; and it contains a numerous collection of Books, written at different ages of the world by different authors, which we may survey as curious monuments of antiquity, and as literary compositions—In what light soever we regard it—whether with reference to Revelation—to History, to Morality or to Literature, it is an invaluable and inexhaustible mine of knowledge and virtue.
I shall number separately those letters that I mean to write you on the subject of the Bible.—And as after they are finished I shall perhaps ask you to read them all together, or to look over them again myself, you must keep them on a separate file. I wish that hereafter they may be useful to your brothers and sister as well as to you—As you will receive every one of them as a token of my affection for you during my absence, I pray that they may all be worthy of being read by them all with benefit to themselves, if it please God that they may live to be able to understand them.
From your affectionate father.
A.